DONALDSON, Judge,
concurring and dissenting.
I concur in all of the majority opinion except the awarding of attorney fees against the appellant’s counsel. The standard to be applied in awarding attorney fees against a legal services corporation is whether the action was brought for the “sole purpose of harassment ... or maliciously abused the legal process.” In my opinion neither has been shown in this case. Certainly the appellant had a basis for asking for a prorate of benefits for the two months his child was with him, even though this Court found no abuse of discretion by the Department of Health and Welfare in refusing to do so. The appellant cited authority for his position and argued the point extensively.
HUNTLEY, J., concurs.